DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an application execution unit executing an application” of at least Claim 1 which is closest mapped to Element 450 of Figure 5 which Paragraph 104 discloses refers to a function of the processor.
“a sensor data providing unit providing detection data” of at least Claim 1 which is closest mapped to Element 401 of Figure 5 which Paragraph 104 of the instant PG Pub discloses refers to a function of the processor.
“a first data acquisition unit that acquires detection data of the first sensor” of at least Claim 1 which is closest mapped Element 411 of Figure 5 which Paragraph 136 of the instant PG Pub discloses as part of the kernel (Element 410 of Figure 6) which Paragraph 104 of the instant PG Pub discloses refers to a function of the processor.
“a second data acquisition unit that acquires detection data of the second sensor” of at least Claim 1 which is closest mapped Element 421 of Figure 5 which Paragraph 137 of the instant PG Pub discloses as part of the kernel which Paragraph 104 of the instant PG Pub discloses refers to a function of the processor.
“a third data acquisition unit that acquires detection data of the third sensor” of at least Claim 4 which is closest mapped Element 412 of Figure 9 which Paragraph 160 of the instant PG Pub discloses as part of the kernel which Paragraph 104 of the instant PG Pub discloses refers to a function of the processor.
“a fourth data acquisition unit that acquires, via the connection unit, detection data of a fourth sensor” of at least Claim 4 which is closest mapped Element 422 of Figure 9 which Paragraph 160 of the instant PG Pub discloses as part of the kernel which Paragraph 104 of the instant PG Pub discloses refers to a function of the processor.
“wherein the connection unit outputs” of at least Claim 7 which is closest mapped to Element 145 of Figure 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1 and 2 – 10 (renumbered 1 – 9) are allowed.
The following is an examiner’s statement of reasons for allowance:
Mori et al. (U.S. PG Pub 2017/0315938) teach a first sensor (Figure 1, Elements 61 and 66); a connection unit (Element 40) connected to a display device (Element 10), the display device (Element 10) including a second sensor (Elements 11 and 13 - 18) and a display unit (Element 12); an application execution unit (Figure 8, Element Program) configured to execute an application that uses at least one of detection data of the first sensor (Elements 61 and 66) and detection data of the second sensor (Elements 11 and 13 - 18); and a sensor data providing unit (Elements 301 - 309) configured to provide each of detection data of a first standard sensor (Elements 301 - 309, Sub-Element One of 301a - 309a) and detection data of an extended sensor (Elements 301 - 309, Sub-Element Another one of 301a - 309a) to the application execution unit (Element Program), wherein the sensor data providing unit (Elements 301 - 309) includes a first data acquisition unit (Elements 301b - 309b.  Paragraphs 66 - 68) configured to acquire detection data of the first sensor (Elements 61 and 66), and a second data acquisition unit (Elements 301c - 309c) configured to acquire detection data of the second sensor (Elements 11 and 13 - 18), when the display device (Element 10) is connected to the connection unit (Element 40), the sensor data providing unit (Elements 301 - 309) always provides the detection data acquired by the second data acquisition unit (Elements 301c - 309c) as (Paragraphs 74 and 75) detection data of the first standard sensor (Elements 301 - 309, Sub-Element One of 301a - 309a), and the detection data acquired by the first data acquisition unit (Elements 301b - 309b) as detection data of the extended sensor (Elements 301 - 309, Sub-Element Another one of 301a - 309a), and when the display device (Element 10) is not connected to the connection unit (Element 40), the sensor data providing unit (Elements 301 - 309) provides the detection data acquired by the first data acquisition unit (Elements 301b - 309b) both of as (Paragraphs 74 and 75) detection data of the first standard sensor (Elements 301 - 309, Sub-Element One of 301a - 309a) and as detection data of the extended sensor (Elements 301 - 309, Sub-Element Another one of 301a - 309a)
However, the prior art of record fails to disclose at least “a connection unit connected to a head mounted display, the head mounted display including a second sensor and a display unit; an application execution unit executing an application that uses at least one of detection data of the first sensor and detection data of the second sensor; and a sensor data providing unit providing each of detection data of a first standard sensor and detection data of an extended sensor to the application execution unit, wherein the sensor data providing unit includes a first data acquisition unit that acquires detection data of the first sensor, and a second data acquisition unit that acquires detection data of the second sensor, when the head mounted display is connected to the connection unit, the sensor data providing unit always provides the detection data acquired from the second sensor of the head mounted display by the second data acquisition unit as detection data of the first standard sensor and always provides the detection data acquired from the first sensor by the first data acquisition unit as detection data of the extended sensor, and when the head mounted display is not connected to the connection unit, the sensor data providing unit provides the detection data acquired from the first sensor by the first data acquisition unit both as detection data of the first standard sensor and as detection data of the extended sensor” in combination with the other limitations of at least Claim 1 (Or the like of Claims 9 and 10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Torii et al. (U.S. PG Pub 2016/0049012) and Torii (U.S. PG Pub 2017/0132406) disclose a head mounted display device that is concerned with processing input from a controller and the HMD.
Shin et al. (U.S. PG Pub 2017/0153672) disclose a head-mounted display device that comprises an additional auxiliary input device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625